Citation Nr: 0011988	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, to include as secondary to exposure to mustard gas 
or the service-connected lichen planus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
RO.  

In November 1998, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The evidence of record does establish that the veteran 
was exposed to mustard gas patch testing during his military 
service.  

3.  Although there is medical evidence of record that the 
veteran has been treated for generalized anxiety disorder, no 
competent evidence has been presented to show that he has 
current psychiatric disability due to his demonstrated 
exposure to mustard gas or the service-connected lichen 
planus or other disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for generalized anxiety disorder 
to include as secondary to exposure to mustard gas or the 
service-connected lichen planus.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.316 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for psychoses is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
exposure to specified vesicant agents during active military 
service together with the subsequent development of certain 
disabilities is sufficient to establish service connection 
for those disabilities.  38 C.F.R. § 3.316.  

The veteran contends that he suffers from an anxiety disorder 
secondary to exposure to mustard gas in service.  In the 
alternative, the veteran alleges, through his representative, 
that he suffers from an anxiety disorder secondary to his 
service-connected lichen planus.  

In the instant case, the veteran received notification from 
the Department of Defense by letter dated in January 1997 
that his name had been identified as a participant in mustard 
agent patch testing conducted at the Bainbridge Naval 
Training Center, Maryland, in May 1943.  Despite credible 
evidence of exposure to mustard gas in service, disability 
manifested by generalized anxiety disorder is not included in 
the list of presumptive disabilities under 38 C.F.R. § 3.316.  
Accordingly, the statutory provisions of § 3.316 for which 
service connection is mandated in cases involving mustard gas 
exposure do not apply.  Thus, the Board must look to other 
evidence of record to determine whether the claim is well 
grounded.  

A careful review of the veteran's service medical records 
show that they are negative for complaints or findings 
relative to a psychological disorder.  

In conjunction with a VA examination performed in July 1976 
to evaluate his service-connected skin condition, the veteran 
reported that itching associated with his skin disorder 
caused him to get extremely nervous; however, any potential 
psychological condition resulting from the skin disorder was 
not discussed in the examination report.  

In August 1997, the veteran was specifically afforded a VA 
examination for mental disorders.  At that time, a diagnosis 
of generalized anxiety disorder, not likely to be related to 
mustard gas, was rendered.  

Numerous VA outpatient treatment reports were obtained in 
support of the veteran's claim; however, none of the records 
offers evidence of a relationship between the veteran's 
anxiety disorder and service-connected skin disorder or any 
other disease or injury incurred in or aggravated by service.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from generalized anxiety 
disorder, no competent evidence has been submitted to support 
his lay assertions that he has current disability due to the 
service-connected lichen planus or other disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from generalized anxiety disorder due to the service-
connected lichen planus or any other disease or injury which 
was incurred in or aggravated by service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from 
generalized anxiety disorder related to the service-connected 
lichen planus or any other disease or injury which was 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claim as set forth above well grounded.  



ORDER

Service connection for generalized anxiety disorder is 
denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

